DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-21-2021.

Response to Arguments
Applicant's arguments filed 04-21-2021 have been fully considered but they are not persuasive.
Applicant argues that Handte et al. does not disclose “the bending section is arranged within a shadow which is cast by the field along at least one of a longitudinal axis of the shaft or along a rearward extension or a viewing direction”.
This argument is not persuasive because
Handte et al. clearly shown and disclose at least one flexible bending section (bending portion of flexible circuit board 8, near vertical center, behind back of sensor 9 and reinforcement body 14, where upper and lower flexible circuit board starting to bond together, fig. 4, 7 and 11), including electrical connection lines (traces on flexible circuit board 8, fig. 1-4) that are brought out of the contact-connection section from a rear of the sensor (fig. 1-4 and 7-11), the bending section is arranged within a shadow (shadow on back side of the reinforcement body 14 and sensor 9, fig. 4) which is cast by the field along at least one of a longitudinal axis (casted along longitudinal axis of the endoscope, fig. 1-4 and 11) of the shaft or along a rearward extension of a viewing direction (fig. 1-4 and 11).
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handte et al. (US20150378144).
Re Claim 1, Handte show and disclose
An investigation instrument comprising: 
a shaft (endoscope cover 18 with 17, fig. 2-3), 
a sensor (9, fig. 4, 10-11) arranged in the shaft, the sensor including reverse-side electrical contacts (ball contacts on back of 9, fig. 7, 10-11) which subtend a field (within perimeter of sensor 9, and from back side of sensor 9 toward capacitor 10, fig. 4, 10-11) on a reverse side of the sensor, by which the sensor is electrically contact-connected by a connection (sensor 9 contact-connected by solder balls, fig. 11), 
the connection comprises a flat contact-connection section (flat contact portion of flexible circuit board 8 connected back of the sensor 9, fig. 4, 10-11) for 
Re Claim 2, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the bending section lies within a rearward shadow (on back of the sensor 9), which is cast by the sensor along the longitudinal axis (4 and 11).
Re Claim 3, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a surface normal (through center of the sensor along longitudinal axis of the endoscope, fig. 2-4 and 11) of the field is oriented at least approximately parallel, or at an acute or obtuse angle to the longitudinal axis (fig. 2-4 and 11), and the contact-connection section is oriented at least approximately parallel to the reverse side of the sensor (fig. 4 and 11).
Re Claim 4, Handte show and disclose

Re Claim 6, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the investigation instrument comprises an endoscope and the sensor is an image sensor (image sensor 9 of endoscope 1, fig. 2-4).
Re Claim 7, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the contacts are configured as a ball grid array (BGA contact balls on back of sensor 9, fig. 6-7 and 10-12), and the ball grid array subtends the field (fig. 4 and 11).
	Re Claim 8, Handte show and disclose
The investigation instrument as claimed in claim 7, wherein a projection of the bending section along the longitudinal axis on the reverse side of the sensor (back of sensor 9, fig. 4 and 11) lies within the field.
Re Claim 9, Handte show and disclose
The investigation instrument as claimed in one claim 1, wherein the con- tact-connection section only partially occupies the field (fig. 4 and 11), and a projection of the bending section along the longitudinal axis either falls between individual ones of the contacts or coincides with individual contacts (fig. 4 and 11), such that the bending section leads away the connection lines either between the contacts or above the contacts (fig. 4 and 11).
Re Claim 10, Handte show and disclose

Re Claim 11, Handte show and disclose
The investigation instrument as claimed in claim 10, wherein a proximal dividing line (between bending portion and horizontal portions of the flexible circuit board 8, fig. 4 and 11) marks a transition from the bending section to the terminal section, and the terminal section carries and contact-connects at least one electrical component (horizontal terminal portion of circuit board 8 carries capacitor 10, and terminal contacts 11 connecting an electrical cable, [0047], fig. 4 and 11).
Re Claim 12, Handte show and disclose
The investigation instrument as claimed in claim 11, wherein the terminal section is oriented along the longitudinal axis (fig. 4 and 11) and an extension of the terminal section engages with the contact-connection section (fig. 4 and 11).
Re Claim 13, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the connection comprises a plurality of flexible bending sections (fig. 4 and 11) and a plurality of contact-connection sections (fig. 10-12), the bending sections each lead out ones of the electrical connection lines (traces from sensor 9 on the flexible circuit 
Re Claim 18, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a distal dividing line (between flat vertical portion and bending portion of the flexible circuit board 8, fig. 4 and 11), which marks a transition from the contact-connection section to the bending section (fig. 4 and 11), in at least one extension (extension with contact-connection section, fig. 4 and 11) is routed within the contact-connection section.
Re Claim 19, Handte show and disclose
The investigation instrument as claimed in claim 11, wherein the proximal dividing line lies (between bending portion and horizontal portion of circuit board 8, fig. 4 and 11) directly outside a shadow (on back of flat vertical connection portion, fig. 4 and 11) which is cast by the contact-connection section along the longitudinal axis, or wherein a projection of at least one of the proximal dividing line (of the dividing line between bending portion and horizontal portion of circuit 
Re Claim 20, Handte show and disclose
The investigation instrument as claimed in claim 10, wherein the terminal section is configured with a length-variable design having at least one of a meander shape or a spiral shape (fig. 10-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al., in view of Adair (US4878485).
Re Claim 5, Handte show and disclose
The investigation instrument as claimed in claim 1, the bending section is arranged within the shadow which the field casts along the longitudinal axis of the shaft (fig. 4 and 11), and is arranged within a shadow which the field casts along a rearward extension of a viewing direction of the sensor (fig. 4 and 11),
Handte does not disclose
wherein a viewing direction of the sensor is arranged at an angle, which differs from zero, to the longitudinal axis of the shaft.

a viewing direction of the sensor is arranged at an angle, which differs from zero, to the longitudinal axis of the shaft (The image sensor may be placed at various angles to the longitudinal axis of the tubular housing, [col. 5, line 68]).
Therefore, it would have been obvious to one having ordinary skill in the art to use angled sensor in an endoscope as taught by Adair in the endoscope of Handte, in order to make the device can be used to view at any suitable angle to the longitudinal axis of the endoscope, ([col. 5, line 66], Adair).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al., in view of Makino et al. (US20110249106).
Re Claims 14-15, Handte show and disclose
The investigation instrument as claimed in claim 10, the contact-connection section is at least one of rigidly configured (with a reinforcement body 14 in the region of the sensor 9 and at the rear is provided, [0039]) populated on a reverse side with electrical components (10, fig. 4 and 11), or configured with a smaller footprint than the sensor (a reinforcement body 14 which with regard to its contour is slightly smaller than the sensor 9, [0039]), or wherein the terminal section is at least one of flexibly configured or integrally configured with the respective bending section (fig. 4 and 11),
Handte does not disclose
wherein the connection is configured as a multilayer printed circuit board having a plurality of conductor planes, wherein the respective bending section and the respective terminal section, is formed of a polyimide film.

the connection is configured as a multilayer printed circuit board having a plurality of conductor planes, and the respective bending section and the respective terminal section, is formed of a polyimide film (The wiring board 30 is a flexible multilayer wiring board using a flexible resin such as polyimide as base material, [0084], fig. 12).
Therefore, it would have been obvious to one having ordinary skill in the art to use a multilayer polyimide circuit board as taught by Makino in the electronic device of Handte, in order to increase connection capacity and reduce cost of the flexible circuit board for the electronic device, and since using polyimide for a flexible circuit board is well-known and most common in the art. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al.
Re Claim 16, Handte show and disclose
The investigation instrument as claimed in claim 1,
Handte disclosed claimed invention, except for Handte does not explicitly disclose wherein a radius of curvature of the bending section is greater than one third of an edge length of the field; since Handte discloses the a radius of curvature of the bending section (radius of the bending portion of flexible circuit board 8, fig. 4 and 11) is about equal to one third of an edge length of the field (1/3 of distance of top contact ball to bottom contact ball, fig. 11),   
Therefore, it would have been obvious to one having ordinary skill in the art to use a radius of the bending portion larger than one third of an edge length 
Re Claim 17, Handte show and disclose
The investigation instrument as claimed in claim 16, wherein the edge length lies (lines from top contact ball to bottom contact ball, fig. 11) in a plane of the radius of curvature (fig. 11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848